Citation Nr: 0429344	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  02-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right knee 
condition.

2.  Entitlement to service connection for left knee 
chondromalacia patella.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant served with the Louisiana National Guard for 
six years, with numerous periods of active duty for training 
and inactive duty for training.  With particular reference to 
this appeal, there is evidence that he had active duty for 
training in November 1978, and inactive duty for training for 
periods of time in February 1980 and April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to service connection for left knee 
chondromalacia patella is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  There is competent evidence of a current diagnosis of 
right knee disorder.

3.  There is no evidence of a right knee disorder in service, 
or within one year after service, and no competent evidence 
linking the appellant's current right knee disorder with his 
period of service.


CONCLUSION OF LAW

Service connection for right knee disorder is not 
established.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.1, 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a March 2001 letter, the RO explained the requirements for 
establishing service connection and explained that it would 
obtain VA records and other evidence, as well as records from 
private physicians, other agencies, or employment records, if 
the appellant provided sufficient information to request 
them.  In addition, the April 2002 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Therefore, the Board finds that the RO has provided the 
appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in March 2001, prior to the 
December 2001 rating decision at issue here, such that there 
is no conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 
11.
 
In this case, although the March 2001 VCAA letter did not 
specifically advise the appellant to provide all pertinent 
evidence, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the appellant to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the appellant to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the appellant.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, 4 Vet. 
App. at 392-94; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.

With respect to the duty to assist, the claims folder 
contains a VA examination, VA medical records, service 
medical and personnel records, and private medical records.  
38 U.S.C.A. § 5103A.  The appellant has not identified any 
other additional evidence that may substantiate his claim.  
The RO's actions have complied with VA's duty to assist the 
appellant with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met.  Id.  

Service connection for Right Knee Condition

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a) (2003).  Veteran status is the first 
element required for a claim for disability benefits.  
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  A 
"veteran" is a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
established that the disorder was incurred in service.  38 
C.F.R. § 3.303(d). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The appellant alleges that he suffers from a right knee 
condition as a result of an injury to that knee while on 
ACDUTRA or INACDUTRA.  In this case, the Board finds that 
service connection for right knee condition is not in order.  
While there is evidence of a current right knee disorder, 
there are no records of treatment for a right knee condition 
seen in service.  The private medical records from Stancola 
Medical Center dated May 1989 through July 1993 show that the 
appellant's first complaint of knee pain occurred in August 
1989, over five years after the appellant's alleged knee 
injury.  Moreover, these records are negative for any nexus 
between the right knee complaints and service.  The appellant 
is not competent to offer an opinion as to the etiology of 
his current right knee condition.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, service 
connection for right knee condition is denied.  Also, because 
the appellant has failed to establish a service-connected 
disability, he has not achieved the status of a veteran.  


ORDER

Service connection for right knee condition is denied.


REMAND

The appellant seeks service connection for left knee 
chondromalacia patella.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

In this case, there is evidence of a current disability.  The 
appellant complains of a left knee injury.  A March 2004 MRI 
report from the New Orleans Baton Rouge VA Outpatient Clinic 
found a "large horizontal tear of the medial meniscus at its 
posterior horn" of the left knee.  

There is also evidence that the appellant incurred a left 
knee disorder in service.  Service medical records note an 
injury to the appellant's left knee during ACDUTRA in 
November 1978 and INACDUTRA for periods of time in February 
1980 and April 1980.  A report dated February 1980 states 
that the appellant was climbing into the back of a two and a 
half ton vehicle on a cold day when his left knee began to 
bother him.  The report also stated that the appellant's left 
knee was first injured while on ACDUTRA in November 1978 and 
deduced that cold weather may have contributed to causing the 
re-injury.  Similarly, an April 1980 report stated that the 
appellant was digging up dummy mines when his left knee began 
to bother him.

The appellant essentially alleges left knee problems since 
service and is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While the June 2001 VA examination 
concluded that there was no nexus between the appellant's 
service and his current left knee disorder, that examination 
did not take into account all of the evidence which is 
currently of record, especially the March 2004 MRI report 
described above.  That March 2004 MRI report is competent 
evidence of a current left knee disability.

Given the service medical records and the uncertainty of the 
etiology of his current left knee disorder, on remand he 
should be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service.").  Medical expertise informed by full review of 
the history and appropriate testing and examination is 
required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an orthopedic examination to 
determine the etiology and date of 
onset of his current left knee 
disorder.  The claims folder must be 
made available to the examiner for 
review.  
The examiner should elicit from 
the appellant his account of the 
history of his left knee disorder.  
The examiner should identify all 
relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
opinions as to the following 
questions:

?	What is the apparent/likely date of 
onset and etiology of the current 
left knee disorder?

?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the current left knee 
disorder is causally related to 
an in-service injury?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the 1980 
service medical reports.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



